DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 23 December 2020. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 5, 7, and 19 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 5, 7, and 19 has been withdrawn. 
Applicant's arguments remaining arguments have been fully considered but they are not persuasive.
Regarding Claims 8 and 20, Applicant argues “square error” is definite as it is a well-known statistical term derived from “root mean square error”. Examiner respectfully disagrees. As the utilized term is intended to represent the well-known statistical term “root mean square error”, then the correct term should be used as there is a standard definition in the art. “Square error” is not the well-known statistical term, and therefore is interpreted under broadest reasonable interpretation and is unclear. Examiner suggests amending the specification and claims to read “root mean square error” to overcome the 112(b) Rejection.
Regarding Claim 18, applicant argues Schwan does not render obvious the second inspection section is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric 
Note Examiner did not rely on Schwan to teach any limitations pertaining to index values or ultrasonic sensing. Examiner relied on Schwan to illustrate placement of the sensors in an aircraft environment. Schwan teaches a first inspection section (16) is in a first aircraft structural object included in an aircraft (Figure 2), and second inspection section (other 16) is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft (Figure 2), the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Sohn by having the inspection sections disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe for the benefit of utilizing the system on wide body aircraft, as taught by Schwan [0024].
Applicant also argues the combination would not have been obvious for the benefit of comparing the data collected under similar conditions. Examiner respectfully disagrees. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
It is known to one of ordinary skill in the art to compare data from similar/symmetric locations for inspection/detection purposes. For example see US 4746858 (Col 4, lines 5 – 29) and US 2007/0282541 [0035].
Applicants remaining arguments pertaining to the amendments to the claims have been addressed in the claim rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the demarcated regions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “demarcation region”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 23, the claim recites the spacing between the sensor pairs is a length that is greater than the width of the demarcation region. First, the term “demarcated region” does not appear in the specification, therefore it is not known what this region is. There is no disclosure in the specifications or drawings showing the spacing between the sensor pairs is a length that is greater than the width of the demarcation region. As such, the limitations rise to NEW MATTER. Note there is no disclaimer in specification stating any relative dimensions of the drawings are drawn to scale. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17, 19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a signal processing unit that obtains an index value” and “wherein each index value determination by the signal processing unit”. First, it is unclear if the “obtain[ing]” and the “determination” are the same or pertain to different operations/actions/functions, thus rendering the claim indefinite. Examiner interprets the claim in light of the former. Second, it is unclear as to if there is a single index value being obtained (“an index value”) or a plurality of index values being obtained (alluded to by reciting “each index value”), thus further rendering the claim indefinite. Examiner interprets the claim in light of the former. Similar can be said regarding Claim 12 and Claim 22 (where the obtain[ing] is recited in Claim 18).
Regarding Claims 1 and 12, the claims recited “demarcated regions”. It is unclear what a demarcated region is, thus rendering the claim indefinite. Examiner gives little patentable weight to the term “demarcated”. As such, and claim utilizing the term “demarcated region” or “demarcation region” are unclear.
Regarding Claims 8 and 20, it is unclear as to what a square error is, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 5, 7 – 13, 16, 17, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 8707787), in further view of Morin et al. (US 2006/0106550).
Regarding Claim 1, as best understood, Sohn discloses an inspection system, in at least Figures 3 – 6 and 14, comprising: a first inspection unit  (502, 508) that acquires a detection signal of a first wave (600) in a first inspection section (section traversed via 516) of an structural object (514), using a first transducer (502) and a first sensor (508); a second inspection unit (504, 510) that acquires a detection signal of a second wave (601) in a second inspection section (section traversed via 518) of the structural object, using a second transducer (510) and a second sensor (510); and a signal processing circuit (310, 400) that obtains an index value (442) representing inspection information of at least one of the first inspection section and the second inspection section, based on the detection signal of the first wave and the detection signal of the second wave (Col 14, lines 14 – 52), and wherein each index value determination by the signal processing circuit is limited to common thickness (same skin panel; Col 10, lines 4 – 13), width (width define by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 
Sohn fails to disclose the inspection system is an ultrasonic inspection system utilizing ultrasonic waves, transducers, and sensors. Sohn does disclose the waves generated in the structural object are lamb waves (Col 9, lines 17 – 23) via piezo-electric sensors (PZT) (Col 15, lines 14 – 19) (Figure 5).
Morin teaches ultrasonic transducers are utilized to generate lamb waves (Claim 36) [0019, 0021, 0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize ultrasound in Sohn’s system including the use of ultrasonic waves, transducers, and sensors, for the benefit of utilizing a frequency range and technique known to generate lamb waves and detect damage, as taught by Moring [0009].
Regarding Claim 2, as best understood, Sohn discloses the signal processing circuit is adapted to obtain the index value without referring to any of a past detection 
Regarding Claim 3, as best understood, Sohn discloses a third inspection unit (506, 512) that acquires a detection signal of a third wave (602) in a third inspection section (section traversed via 520) of the structural object, using a third transducer (506) and a third ultrasonic sensor (512), the third inspection section being another one of the demarcated regions (region including 520); wherein the signal processing circuit is adapted to obtain inspection information including the index value based on the detection signal of the first wave and the detection signal of the second wave, an index value based on the detection signal of the first wave and the detection signal of the third wave, and an index value based on the detection signal of the second wave and the detection signal of the third wave, (Col 14, lines 14 – 52) wherein the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 5, as best understood, Sohn discloses at least four inspection units including the first and second inspection units (Figure 15), the at least four inspection units respectively acquiring detection signals in inspection sections disposed two-dimensionally (Figure 15), wherein the signal processing circuit is adapted to obtain index values, each of the index values being based on two detection signals acquired by two inspection units selected out of the at least four inspection units, a number of the index values being at least a number of combinations for selecting the two inspection 
Regarding Claim 7, as best understood, Sohn discloses the acquired signals of the first inspection unit and the second inspection unit include a first Lamb wave and a second Lamb wave respectively (Col 9, lines 17 – 23; Col 11, lines 51 - 54), an interval between the first transducer and the first sensor being same as an interval between the second transducer and the second sensor (Col 10, lines 23 – 25), each of the first inspection section and the second inspection section being platy (Col 9, lines 17 – 21) such that the first Lamb wave of the first inspection section and the second Lamb wave of the second inspection section pass through a common width (width defined by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and thickness platy section (same skin panel; Col 10, lines 4 – 13) representing, respectively, the first and second inspection sections  (Figure 5) wherein the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 8, as best understood, Sohn discloses the index value is a cross correlation coefficient (Col 14, lines 44 – 46).
Regarding Claim 9, as best understood, Sohn discloses the signal processing circuit is adapted to automatically detect an inspection section, in which a defect exists or the defect may exist, by detecting a singular value (nth value) from the index values (Col 15, lines 45 – 51).
Regarding Claim 10, as best understood, Sohn discloses the signal processing circuit is adapted to automatically detect an inspection section, in which a defect exists 
Regarding Claim 11, as best understood, Sohn discloses an aircraft structural object including the inspection system according to Claim 1 as a part (Col 2, lines 42 – 48; Col 8, lines 36 – 37), where the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 12, as best understood, Sohn discloses an inspection method comprising: acquiring a detection signal of a first wave (600) in a first inspection section (section traversed via 516) of an structural object (514), using a first transducer (502) and a first sensor (508) (Col 10, lines 47 – 54); acquiring a detection signal of a second wave (601) in a second inspection section (section traversed via 518) of the structural object, using a second transducer (510) and a second sensor (510) (Col 10, lines 47 – 54); and obtaining an index value (422) representing inspection information of at least one of the first inspection section and the second inspection section, based on the detection signal of the first wave and the detection signal of the second wave received by a signal processing circuit (310, 400) (Col 14, lines 14 – 52), and wherein each index value determination by the signal processing circuit is limited to common thickness (same skin panel; Col 10, lines 4 – 13), width (width define by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and material composition (composite layers of the skin panel; Col 10, lines 4 – 13) demarcated regions (regions sensed by each pair in Figure 5 i.e. regions including each 516, 518) in the structural object (Figure 5), with the first and second 
Sohn fails to disclose the inspection method is an ultrasonic inspection method utilizing ultrasonic waves, transducers, and sensors. Sohn does disclose the waves generated in the structural object are lamb waves (Col 9, lines 17 – 23) via piezo-electric sensors (PZT) (Col 15, lines 14 – 19) (Figure 5).
Morin teaches ultrasonic transducers are utilized to generate lamb waves (Claim 36) [0019, 0021, 0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize ultrasound in Sohn’s method including the use of ultrasonic waves, transducers, and sensors, for the benefit of utilizing a frequency range and technique known to generate lamb waves and detect damage, as taught by Morin [0009].
Regarding Claim 13, as best understood, Sohn discloses a third inspection unit (506, 512) that acquires a detection signal of a third wave (602) in a third inspection section (section traversed via 520) of the structural object, using a third transducer (506) and a third ultrasonic sensor (512), the third inspection section being another one of the demarcated regions (region including 520); wherein the signal processing circuit is 
Regarding Claim 16, as best understood, Sohn discloses at least four inspection units including the inspection units (Figure 15), the at least four inspection units respectively acquiring detection signals in inspection sections disposed two-dimensionally (Figure 15), wherein the signal processing circuit is adapted to obtain index values, each of the index values being based on two detection signals acquired by two inspection units selected out of the at least four inspection units, a number of the index values being at least a number of combinations for selecting the two inspection units from the at least four inspection units (Col 14, line 14 –  Col 15, line 51; Col 16, lines 6 - 40).
Regarding Claim 17, as best understood, Sohn discloses at least four inspection units including the first and second inspection units (Figure 15), the at least four inspection units respectively acquiring detection signals in inspection sections disposed two-dimensionally (Figure 15), wherein the signal processing circuit is adapted to obtain index values, each of the index values being based on two detection signals acquired by two inspection units selected out of the at least four inspection units, a number of the index values being at least a number of combinations for selecting the two inspection 
Regarding Claim 19, as best understood, Sohn discloses the acquired detection signals of the first inspection unit and the second inspection unit include a first Lamb wave and a detection signal of a second Lamb wave respectively (Col 9, lines 17 – 23; Col 11, lines 51 - 54), an interval between the first transducer and the first sensor being same as an interval between the second transducer and the second sensor (Col 10, lines 23 – 25), and each of the first inspection section and the second inspection section being platy (Col 9, lines 17 – 21), wherein the system being ultrasonic has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 20, as best understood, Sohn discloses the index value is a cross correlation coefficient (Col 14, lines 44 – 46).
Regarding Claim 23, as best understood, Sohn discloses transmitter and sensor spacing in each of the first, second and third ultrasonic transducer and sensor pairs (Figure 5) and width of the demarcation region in which said respective sensor pairs are positioned (length between 516, 518, and 520) (Figure 5).
Sohn fails to expressly disclose the sensor spacing length is greater than the width of the demarcation regions and is silent with respect to requirements of the width of the demarcation region, sensor spacing length, and their relative relationship.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Sohn by selecting a relative relationship between the values, including where the sensor spacing length is greater .


Claim 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 8707787), in further view of Morin et al. (US 2006/0106550), in further view of Kim (US 2005/0061076).
Regarding Claim 4, as best understood, the combination fails to expressly disclose the first and second inspection sections are separated from each other by at least one wall surface which provides for demarcation into common width first and second inspection sections.
Kim teaches first and second inspection sections (groups of 602, 612) separated from each other by at least one wall surface (see I beams) which provides for demarcation (Figure 6A).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by separating Sohn’s first and second inspection units via at least one wall surface thus providing demarcation into common width first and second inspection sections for the benefit of detecting flaws/damages in structures containing walls, as taught by Kim [0018].
Regarding Claim 14, as best understood, the combination fails to expressly disclose the first and second inspection sections are separated from each other by at least one wall surface which provides for demarcation into common width first and second inspection sections.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by separating Sohn’s first and second inspection units via at least one wall surface thus providing demarcation into common width first and second inspection sections for the benefit of detecting flaws/damages in structures containing walls, as taught by Kim [0018].
Regarding Claim 15, as best understood, the combination fails to expressly disclose the first and second inspection sections are separated from each other by at least one wall surface which provides for demarcation into common width first and second inspection sections.
Kim teaches first and second inspection sections (groups of 602, 612) separated from each other by at least one wall surface (see I beams) which provides for demarcation (Figure 6A).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by separating Sohn’s first and second inspection units via at least one wall surface thus providing demarcation into common width first and second inspection sections for the benefit of detecting flaws/damages in structures containing walls, as taught by Kim [0018].

Claims 6, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 8707787), in further view of Morin et al. (US 2006/0106550), in further view of Schwan et al. (US 2007/0130970).
Regarding Claim 6, Sohn discloses the first inspection section is in a first aircraft structural object included in an aircraft (Col 2, lines 42 – 45).
The combination fails to expressly disclose the second inspection section is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe.
Schwan teaches a first inspection section (16) is in a first aircraft structural object included in an aircraft (Figure 2), and second inspection section (other 16) is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft (Figure 2), the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Sohn by having the inspection sections disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe for the benefit of utilizing the system on 
Regarding Claim 18, Sohn discloses an inspection system, in at least Figures 3 – 6 and 14, comprising: a first inspection unit  (502, 508) that acquires a detection signal of a first wave (600) in a first inspection section (section traversed via 516) of an structural object (514), using a first transducer (502) and a first sensor (508); a second inspection unit (504, 510) that acquires a detection signal of a second wave (601) in a second inspection section (section traversed via 518) of the structural object, using a second transducer (510) and a second sensor (510); and a signal processing circuit (310, 400) that obtains an index value (442) representing inspection information of at least one of the first inspection section and the second inspection section, based on the detection signal of the first wave and the detection signal of the second wave (Col 14, lines 14 – 52), wherein the signal processing circuit is adapted to obtain the index value without referring to any of a past detection signal in the first inspection section and a past detection signal of an ultrasonic wave in the second inspection section (Col 14, lines 14 – 52).
Sohn fails to disclose the inspection system is an ultrasonic inspection system utilizing ultrasonic waves, transducers, and sensors. Sohn does disclose the waves generated in the structural object are lamb waves (Col 9, lines 17 – 23) via piezo-electric sensors (PZT) (Col 15, lines 14 – 19) (Figure 5).
Morin teaches ultrasonic transducers are utilized to generate lamb waves (Claim 36) [0019, 0021, 0022].

 Sohn also discloses the first inspection section is in a first aircraft structural object included in an aircraft (Col 2, lines 42 – 45).
Nevertheless, the combination fails to expressly disclose the second inspection section is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe.
Schwan teaches a first inspection section (16) is in a first aircraft structural object included in an aircraft (Figure 2), and second inspection section (other 16) is in a second aircraft structural object disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft (Figure 2), the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural object with respect to the center of the airframe (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Sohn by having the inspection sections disposed at a position symmetric to a position of the first aircraft structural object with respect to a center of an airframe of the aircraft, the second aircraft structural object having a structure symmetric to a structure of the first aircraft structural 
Regarding Claim 21, the combination fails to expressly disclose the first aircraft structural object is a left wing of the aircraft and the second aircraft structural object is a right wing of the aircraft.
However, regarding the rejection of Claim 18 above, having the inspection sections disposed at a position symmetric a center of an airframe of the aircraft is obvious. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the first aircraft structural object is a left wing of the aircraft and the second aircraft structural object is a right wing of the aircraft for the benefit of utilizing the system on wide body aircraft, as taught by Schwan [0024], and further comparing the data collected under similar conditions while inspecting the aircraft wings for flaws.
Regarding Claim 22, as best understood, Sohn discloses each index value determination by the signal processing circuit is limited to common thickness (same skin panel; Col 10, lines 4 – 13),  demarcated width (width define by the path length being the same, the width direction being the same as that indicated by arrow 522 in Figure 5; Col 10, lines 23 – 25) and material composition (composite layers of the skin panel; Col 10, lines 4 – 13) regions (regions sensed by each pair in Figure 5 i.e. regions including each 516, 518) in the structural object (Figure 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856